Exhibit 10.26
AMENDMENT N°3 TO THE
AIRCRAFT PURCHASE AGREEMENT
This Amendment N°3 (“Amendment N°3”) dated September 30, 2008 is made between
AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 rond-point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),
and
AYR FREIGHTER LLC a limited liability company organized and existing under the
laws of the State of Delaware (hereinafter referred to as the “Buyer”),
WHEREAS:

A)   the Buyer and the Seller have entered into a purchase agreement dated
June 20th, 2007 which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of fifteen (15) A330-200 Freighter aircraft (the
“Agreement”),   B)   the parties amended the Agreement to incorporate the new
Pratt and Whitney 4170 Propulsion Systems as set out in the amendment to the
Agreement dated November 6th 2007 (“Amendment Nº 1”).   C)   the parties amended
the Agreement to (i) convert five (5) A330-200 Freighter Aircraft into A330-200
Aircraft, (ii) to modify the Scheduled Delivery Months of the Aircraft, and
(iii) to cancel three (3) A330-200 Freighter Aircraft as set as set out in the
amendment to the Agreement dated July 31st 2008 (“Amendment Nº 2”).

The Buyer and Seller hereby agree to, amongst other things, modify the Scheduled
Delivery Month for certain Aircraft, upon the terms and conditions set out
herein.
THEREFORE, IT IS AGREED:

1.   Definitions   1.2   Capitalised terms used herein and not otherwise defined
in, or amended by, this Amendment N°3 shall have the meanings assigned thereto
in the Agreement, as amended by Amendment N°1 and Nº2.   1.3   The following new
definitions are hereby inserted in Clause 0 of the Agreement as follows:      
QUOTE

Amendment No. 3 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



     Aircraft CAC ID    the contractual Aircraft ID number that is assigned to
each Aircraft by the Seller and remains unchanged despite of deferrals or
advances in the Delivery Schedule.

    UNQUOTE

2.   Schedule 1 to the Agreement Delivery Schedule

2.1   The parties have agreed that Clause 3 of Schedule 1 Revision 1, included
as Appendix C to Amendment Nº2 to the Purchase Agreement, shall be deleted in
its entirety and replaced by the following:       QUOTE

                     Clause 3. Delivery Schedule

                  Aircraft           Scheduled Delivery CAC ID   Rank   Aircraft
type   Month
 
               
264217
    1     A330-200 Freighter Aircraft   August 2010
264219
    3     A330-200 Freighter Aircraft   October 2010
264218
    2     A330-200 Aircraft   November 2010
264220
    4     A330-200 Freighter Aircraft   December 2010
264222
    5     A330-200 Aircraft   April 2011
264223
    6     A330-200 Aircraft   May 2011
264224
    7     A330-200 Aircraft   May 2011
264225
    8     A330-200 Aircraft   June 2011
264227
    9     A330-200 Freighter Aircraft   October 2011
264228
    10     A330-200 Freighter Aircraft   November 2011
264230
    11     A330-200 Freighter Aircraft   April 2012
264231
    12     A330-200 Freighter Aircraft   May 2012

    UNQUOTE

Amendment No. 3 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



3.   Notices

The parties have hereby agreed that Clause 22.2 of the Agreement shall be
deleted and replaced by the following:
QUOTE
22.2 Notices
All notices and requests required or authorized hereunder will be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier, certified air mail (return
receipt requested) or facsimile at the addresses and numbers set forth below.
The date on which any such notice or request is so personally delivered, or if
such notice or request is given by commercial courier, certified air mail or
facsimile, the date on which sent, will be deemed to be the effective date of
such notice or request.
The Seller will be addressed at:
AIRBUS S.A.S
1, rond-point Maurice Bellonte
31700 Blagnac, France
Attention: SVP Sales Contracts
Telephone: +33 561 93 43 85
Telecopy: +33 561 93 47 27
The Buyer will be addressed at:
AYR FREIGHTER LLC
c/o Aircastle Advisor LLC
300 Stamford Place
Fifth Floor
Stamford CT 06902
USA
Attention General Counsel
Fax: +1 (917) 591-9106
From time to time, the party receiving the notice or request may designate
another address or another person.
UNQUOTE

4.   Miscellaneous   4.1   The Agreement, its Exhibits, its Letter Agreements
together with Amendment N° 1, Amendment N° 2 and Amendment N° 3, contain the
entire agreement in relation to their subject matter between the parties and
supersede any previous understandings, commitments and/or representations
whatsoever oral or written to the extent it relates to the subject matter
hereof.

Amendment No. 3 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



4.2   In the event of any inconsistencies between the terms of the Agreement,
including its Exhibits and Letter Agreements and this Amendment N°3, Amendment
N°3 shall prevail to the extent of such inconsistency.   4.3   The Agreement
including its Exhibits and Letter Agreements shall be deemed amended and
supplemented to the extent herein provided and as so amended and supplemented
shall remain in full force and effect.   4.4   This Amendment N° 3 shall not be
modified or varied except by an instrument in writing executed by both parties
or by their duly authorised representatives.   4.5   Clauses 22.2 (Notices),
22.3 (Waiver), 22.6 (Interpretation and Law) 22.4 (International Supply
Contract), 22.13 (Language), 22.15 (Counterparts) and 22.9 (Confidentiality) of
the Agreement shall apply to this Amendment N° 3 mutatis mutandis as if set out
in full herein.

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Amendment Nº3 to the Seller.

               
Agreed and Accepted
  Agreed and Accepted  
For and on behalf of
  For and on behalf of  
AYR FREIGHTER LLC
  AIRBUS S.A.S.
 
    BY: 
/s/ Michael Inglese
  BY:  /s/ Christophe Mourey    
ITS: Managing Director
      ITS: Senior Vice President Contracts      
DATE: September 30, 2008
      DATE: September 30, 2008  

Amendment No. 3 — AYR Freighter LLC and Airbus S.A.S.

 